MARSICO CAPITAL MANAGEMENT, LLC January 29, 2015 Board of Trustees The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, Colorado 80202 Re:Expense Reimbursements Dear Board Members: This letter will confirm our agreement that, in the event the annualized ratio of total ordinary operating expenses (excluding taxes, interest, Acquired Fund1fees and expenses, litigation, extraordinary expenses, brokerage and other transaction expenses relating to the purchase or sale of portfolio investments) to average daily net assets of the Marsico Focus Fund, the Marsico Growth Fund, the Marsico 21st Century Fund, the Marsico International Opportunities Fund, the Marsico Flexible Capital Fund, and the Marsico Global Fund (the "Funds") calculated daily in accordance with generally accepted accounting principles consistently applied, exceeds the percentage set forth below, Marsico Capital Management, LLC ("MCM") wili waive fees or reimburse that Fund's expenses in the amount of such excess: Fund ExpenseLimit Focus Fund 1.60% Growth Fund 1.50% 21st Century Fund 1.50% International Opportunities Fund 1.60% Flexible Capital Fund 1.60% Global Fund 1.60% (1)The Funds may, from time to time, invest in affiliated or unaffiliated money market funds or other investment companies such as exchange-tradedfunds (ETFs). Such underlying investments collectively are referred to herein as "Acquired Funds." 1– SUITE 1600 DENVER, COLORADO 80202 TEL: 303.454.5600 – FAX: 303.454.5678 Board of Trustees The Marsico Investment Fund Page 2 of 3 MCM shall be entitledto recoup from a Fund any fees previously waived and/or expenses previously reimbursed by MCMwith respectto that Fund pursuantto this arrangement, if (1)such recoupment by MCM does not cause the Fund, at the time of recoupment, to exceedthe lesser of (a) the expenselimitation in effect at the time the relevantamountwas waived and/or reimbursed, or (b) the expenselimitation in effectat the time of the proposedrecoupment, and (2) the recoupment is made within three fiscal years after the end of the fiscal year in which the amountwas waived or reimbursed. Recoupment by MCM from a Fund of any fees waived or expensesreimbursed shall apply first to MCMwaivers or expense reimbursements made during the currentfiscal year, secondto MCMwaivers or expensereimbursements made duringthe earliest available fiscalyear, and thereafter apply in order to MCMwaivers or expense reimbursements made during each successive fiscal year thereafter. MCM'sundertaking to waive fees and reimburse expensesas stated above may not be terminated prior to January31, 2016. Thereafter, however,MCM'sundertaking is voluntary and thereforemay be terminated or modifiedby MCMwith respectto one or more of the Funds,upon giving fifteen(15) days prior notice to the Funds and their administrator; provided, however,no such modification will be made in a manner inconsistent with the terms of the currentprospectus. The foregoing expenselimitation supersedes any prior agreement regarding expense limitations. It is an annual,not monthly, expenselimitation. The expense limitation shall be based on the fiscalyears of the Funds. Board of Trustees The Marsico Investment Fund Page3 of 3 MCM authorizes the Funds and their administrator to reduce MCM's advisory fee to the extent necessary to effectuate the limitations stated above. In the event accrued expenses exceed the limitations stated above after the reduction in MCM's advisory fee, we authorize the Funds and their administrator to invoiceMCM for the difference. MCM will pay to the Funds any such amounts promptly after receipt of an invoice. MARSICO CAPITAL MANAGEMENT, LLC By: /s/ Steven R. Carlson Name: Steven R. Carlson Title: Executive Vice President and Chief Compliance Officer ACKNOWLEDGED: THE MARSICO INVESTMENT FUND By: /s/ Christopher J. Marsico Name: Christopher J. Marsico Title: Executive Vice President and Chief Operating Officer
